DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Response to Arguments
Applicant’s arguments, with respect to Drawing Objections have been fully considered and are persuasive.  The Drawing Objections have been withdrawn. 
Applicant’s arguments, with respect to Specification Objections have been fully considered and are persuasive.  The Specification Objections have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 1,3-15 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 1,3-15 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 103 Rejections of Claims 1,3-15 have been fully considered and are persuasive.  The 35 USC 103 Rejections of Claims 1,3-15 have been withdrawn. 
Allowable Subject Matter
Claims 1, 5-15 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “wherein the controller is configured to control the operation of the 
The closest prior art, Kindt (US 20170013782), hereinafter Kindt, discloses a baler with a control system.  Kindt is silent to 
“wherein the controller is configured to control the operation of the agricultural baler in a first time period until the first feature is within a first predetermined range, and to control the operation of the agricultural baler in a subsequent second time period, until the second feature is within a second predetermined range, the second time period ending if the first feature is no longer in the first predetermined range and the first time period is restarted, the second time period also ending when both the first feature is in the first predetermined range and the second feature is in the second predetermined range, the second time period restarting only when the first feature is in the first predetermined range and the second feature is no longer in the second predetermined range”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Posselius (US 20130000497), hereinafter Posselius.  Posselius teaches balers and methods for forming high density bales. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725